Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the previous Office Action mailed 11/12/2021 has been vacated due to the additional grounds of rejection set forth below under 35 USC 112(b).  All references previously forwarded to Applicant are relied upon in the grounds of rejection set forth below.
Claims 1-19 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 15, 16, and 18, all recite the phrase “selected from a group comprising…” All of these claims improperly use an open-ended Markush phraseology (i.e., “selected from a group comprising”) which is indefinite here.  According to MPEP § 2173.05(h)(I), “If a Markush grouping requires a material selected from an open list of alternatives … e.g., selected from the group ‘comprising’ [as in the instant case] … the claim should generally be rejected under 35 U.S.C. § 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  As noted above, claims 10, 15, 16, and 18 all impermissibly use the open-ended “comprising” transitional phrase to describe the claimed Markush listings.  Accordingly, it’s unclear which Markush members (in addition to the ones expressly listed) should be included within the scope of these claims consistent with MPEP § 2173.05(h)(I).
Further, it would not be proper here to try and limit these open-ended claims with passages/embodiments from the specification. (MPEP2111.01(II)) Please note that Applicants’ specification is also consistent with this open-ended claim construction.  See the last line of the Specification as filed, which recites the following:  “The present invention has been described using detailed descriptions of embodiments thereof that are provided by way of example and are not intended to limit the scope of the invention. The described embodiments comprise different features, not all of which are required in all embodiments of the invention. Some embodiments of the present invention utilize only some of the features or possible combinations of the features. Variations of embodiments of the present invention that are described and embodiments of the present invention comprising different combinations of features noted in the described embodiments will occur to persons of the art.”
No repugnant definition was set forth by Applicants in their specification that might otherwise redefine the open-ended term “comprising” to mean instead “consisting of” (i.e., a “closed” term). See MPEP § 2173.05(a).
Claim 10 recites the term “surviving.” It is likely that Applicant intended for the claim to recite wherein the tumor specific antigen is “survivin,” not “surviving”.
Claim 13 recites “[T]he method of claim 1, wherein inducing an anticancer immune response in a cancer patient in need thereof..,” There is lack of antecedent basis for this phrase in claim 1.  Claim 1 recites a method of augmenting a vaccine induced immune response in a cancer patient.  The method of claim 13 appears to be independent of the method of claim 1, because the method steps of producing an anticancer immune response in a cancer patient do not appear to be related to the steps set forth in claim 1.  The method of claim 1 suggests that the cancer patient has already been treated with a vaccine to induce an immune response, and the steps set forth in claim 
Claim 19 recites “[T]he method of claim 1, wherein the induction of tumor cell immunogenicity is performed through infection of tumor cells with an oncolytic virus.”  There is lack of antecedent basis for the phrase “the induction of tumor cell immunogenicity is performed through infection of tumor cells with an oncolytic virus,” in claim 1. Claim 1 recites a method of augmenting a vaccine induced immune response in a cancer patient.  The method of claim 19 appears to be independent of the method of claim 1, which does not involve infection of tumor cells with an oncolytic virus.
Claim 18 contains the trademark/trade names: (1) Avitene, (2) Gelfoam, (3) Occlusin, and (4) Angiostat.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the claimed “embolizing agents” and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (J. Transl. Med. (2016) 14:90, pages 1-12) in view of Ichim et al. (Ichim#1; Journal of Translational Medicine (2015) 13:90, pages 1-9), and further in view of Ichim et al. (Ichim#2; WO2007070623A2) and Yeung et al. (WO2014022138A2).
Instant claim 1 recites: 
A method of augmenting a vaccine induced immune response in a cancer patient, the method comprising: a) immunizing a patient with a composition capable of inducing immunity against tumor endothelium; and b) once damage to the tumor endothelium is accomplished, administering a vaccine preparation capable of stimulating immunity towards tumor specific antigens.
Regarding claim 1, Wagner et al. describe a placental endothelial cell vaccine that is used to target the tumor endothelium of diverse cancers, the vaccine induces immunity against tumor endothelial antigens.  Wagner et al. provide “an example of early clinical data utilizing ValloVax™, an immunogenic placental endothelial cell vaccine that is being advanced to target the tumor endothelium of diverse cancers, and we report on the safety and efficacy of ValloVax™ for inducing immunity against tumor endothelial antigens.  See page 1, abstract.  
Wagner et al. also taught that for three patients treated with ValloVax™, antibody responses was observed against tumor endothelial antigens examined, namely VEGF-R1, VEGF-R2, endoglin, FGFR, CD51, CD61 and CD248 (TEM-1, endosialin
However, Wagner et al. does not explicitly teach a second step wherein “once damage to the tumor endothelium is accomplished, administering a vaccine preparation capable of stimulating immunity towards tumor specific antigens,” as recited in claim 1.
Ichim et al. describe vaccines against tumor specific antigens (see 2nd col., last paragraphs on page 2 of 9): “…DNA vaccination targeting endosialin reduced tumor vascularity, increased
CD3+ T cell infiltration, and was correlated with significant inhibition of tumor growth. Epitope spreading to tumor antigens following the initial immune response against the tumor vasculature gives evidence that targeting the tumor endothelium may activate a cascade of pathways conducive to tumor regression. Additionally, the DNA vaccination against endosialin did not affect other angiogenesis dependent physiological processes, exhibiting no adverse effects on menstruation, embryonic development, pregnancy, and wound healing in mouse models…Other markers associated with tumor blood vessels have been utilized therapeutically in animal models for vaccination purposes including survivin…, xenogeneic FGF2R…, VEGF…, VEGF-R2 …, MMP-2…, and endoglin…”
Ichim et al. also taught that successful immunization against tumor endothelium has been performed utilizing Human Umbilical Vein Endothelial Cells (HUVEC)…” [d]emonstrated that vaccination of mice with fixed xenogeneic whole endothelial cells (in the form of HUVEC) as a vaccine was effective in affording protection from tumor growth, inducing regression of established tumors, and prolonging the survival of tumor-bearing mice. Additionally, the authors
found that, immunity targeted to tumor vasculature was induced and was responsible for the anti-tumor activity, which was not associated with any noticeable toxicity toward non-malignant tissues.” (Page 3 of 9)
It would have been obvious to the person of ordinary skill in the art at the effective filing date of the instant application to have combined vaccine therapies targeting tumor endothelium and tumor vasculature, as described in Wagner et al. and Ichim et al. references, which function to increase immunity against tumor specific antigens in an effort to design a method for treating cancer in a patient.  One of ordinary skill in the art would have been motivated to design this type of method since the disclosed therapies are designed to specifically target tissues associated with tumor endothelium and tumor vasculature, and are not known to affect other angiogenesis dependent physiological processes.
Regarding claims 2-8, Wagner et al. in view of Ichim et al. (Ichim#1) as applied to claim 1, teach treating the cells with interferon gamma to increase the cell immunogenicity, see the following: Case study: treatment of cancer patients with ValloVax™, a novel tumor endothelial vaccine ValloVax™ is a tumor endothelial cell vaccine consisting of placenta-derived endothelial cells pretreated, serving as a more abundant source of cells than umbilical cord, that are pre-treated with interferon gamma to enhance immunogenicity. (Page 5 of 12, col. 2, 2nd ¶)  This disclosure reads on instant claims 2-4 based upon the disclosure of a placental cell based endothelial cell vaccine.  Wagner et al. in view of Ichim et al. is interpreted as reading on claims 5-8 because of the disclosure of pretreating placenta-derived endothelial cells with interferon gamma to enhance immunogenicity.  (Page 5 of 12, col. 2, 2nd ¶).
Regarding claim 9, Wagner et al. in view of Ichim et al. teach the method of claim 1, Ichim et al. describes that successful immunization against tumor endothelium has been performed utilizing Human Umbilical Vein Endothelial Cells (HUVEC)…”[d]emonstrated that vaccination of mice with fixed xenogeneic whole endothelial cell
Regarding claim 10, Wagner et al. in view of Ichim et al. teach the method of claim 1.  Ichim et al. teach wherein the vaccine preparation capable of stimulating immunity towards tumor tissue is a tumor specific antigen, wherein the tumor specific antigen is selected from survivin, endosialin, and VEGFR2, inter alias (see 2nd col., last paragraphs on page 2 of 9).
Regarding claims 11-18, Wagner et al. in view of Ichim#1 does not specifically teach wherein the vaccine is an endogenous vaccine.  However, Ichim#2 teach a method of inducing an anticancer immune response in a patient to produce an endogenous vaccine in the patient.  See the following steps described in Ichim#2 (page 51, Claims section),:

    PNG
    media_image1.png
    337
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    686
    837
    media_image2.png
    Greyscale

These steps for inducing an anticancer immune response in a patient are identical to those steps set forth in instant claims 13-18.
It would have been obvious to the person of ordinary skill in the art at the effective filing date of the instant application to have combined vaccine therapies targeting tumor endothelium and tumor vasculature, as described in Wagner et al. and Ichim#1 and #2 references, which function to increase immunity against tumor specific antigens in an effort to design a method for treating cancer in a patient.  One of ordinary skill in the art would have been motivated to design this type of method since the disclosed therapies are designed to specifically target tissues 
Regarding claim 19, Wang et al. in view of Ichim#1 and #2, teaches claims 1-18, but do not explicitly teach wherein the disclosed methods comprise wherein “induction of tumor cell immunogenicity is performed through infection of tumor cells with an oncolytic virus.”  Yeung et al. (WO2014/022138A2) teach a method for inducing local and/or systemic specific immune response for cancer treatment, comprising administering to the patient the tumor-specific immunotherapeutic vaccine system, wherein the system comprises at least two or all three of: separated tumor cells isolated and inactivated by irradiation, an oncolytic viral and a cancer specific vector, wherein the oncolytic and cancer specific viral vector expressing GM-CSF is selected from viruses other than adenovirus, such as Herpes Simplex, Vaccinia, Mumps, Newcastle Disease and Reo viruses. (See pages 30-32).  It would have been obvious for the ordinary skilled artisan at the effective filing date of the instant invention to combine the teachings of Wang et al., Ichim#1 and Ichim#2 with the teachings of Yeung et al. in the design of the instant invention.  One of ordinary skill in the art would have been motivated to combine the teachings of the cited references in the design of the instant method because the cited references are drawn to methods of inducing an anticancer immunity in a patient.  One of ordinary skill in the art, seeking to increase the immunity of a patient against tumors would have been motivated to combine one or more methods to increase the anticancer immunity of a patient.  Per MPEP 2144.06, it would have been obvious at the effective filing date of the instant invention to combine equivalents known for the same purpose, therefore it would have been obvious to combine multiple known methods to increase anticancer immunity in a patient.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699